We have considered with care the very courteous and forceful motion for rehearing and argument thereon filed by appellant. As was said in the original opinion, there can be no doubt that the learned trial judge committed error in making the remark as to his belief that the postmark on the envelope was dated February 26. It is to be regretted that matters of this kind should occur when there seems so little reason for the trial judge to make such a remark in the jury's presence in face of the statute forbidding it. (Art. 707, C. C. P.) If the letter which was finally admitted bore on any issue save that of manslaughter — of which offense only appellant was convicted — we would not hesitate to reverse because of such untimely remark, or if the conviction had been for more than manslaughter a reversal would unquestionably have been demanded. Appellant argues that the jury was likely impressed that such statement from the judge indicated that, in his opinion, the letter was fabricated for defense purposes, and would therefore conclude that even the issue of self-defense had no foundation in fact. We think the conclusion reached by appellant as to the probable consequence of the unfortunate incident is too speculative. *Page 588 
The other questions presented in the motion for rehearing are not thought to demand further attention than was given in our original opinion.
The motion for rehearing is overruled.
Overruled.